Citation Nr: 1504231	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 1681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had initial active duty training from October 1990 to April 1991 and active duty from January 2003 to July 2004.  He also had periods of Reserve duty during the period of 1989 to 1996, and during the period from approximately 2000 to 2010.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds, for the reasons discussed below, that Social Security Administration (SSA) records and a VA clinical opinion should be obtained and associated with the claims file. 

The Veteran's first period of active duty for training was from October 1990 to April 1991; his STRs are negative for right shoulder complaints.  The earliest clinical evidence of right shoulder pain is more than a decade after separation from his first period of service.  A July 2002 private record (St. Thomas Medical Group) reflects that the Veteran reported increasing right shoulder pain over the past four months which began after a basketball injury.  

An August 2002 private record reflects that the Veteran worked at UPS and does "a lot of lifting".  He reported that in March, he developed some pain in the right trapezius.  The impression was right trapezius strain with rotator cuff strain.  He was cautioned about "a lot of overhead lifting."  

The Veteran had a period of active service from January 2003 to July 2004; the STRs are negative for complaints of right shoulder pain.  (They do note that he was on physical profile for leg pain (See May 2004 DA Form 3349 (Physical Profile)) 
In the three years after separation from his second period of service, the Veteran sought treatment for other problems but did not report shoulder complaints.  (See August 2004, December 2003, and February 2007 private records.)  

A Standard Form 505, dated in October 2007 reflects that the Veteran reported that he has a shoulder injury that prevents him from constructing an individual fighting position.  The October 2007 STR reflects he can do push-ups and swim.  A December 2007 physical profile form reflects that the Veteran had shoulder pain with limitations significant enough to preclude satisfactory performance.  The forms do not state if the injury began during a period of service.

An August 10, 2008 DA Form 2173 (Statement of Medical Examination and Duty Status) reflects that the Veteran reported that he injured his shoulder on August 9, 2008 while firing on the range.  He stated that he did not tell his commander that he had [a prior] injury and that it could be further aggravated by firing the weapon.  Based on the Veteran's statement, the examiner found that the incident was in the line of duty.  

An August 2008 private record reflects that the Veteran reported a right shoulder strain the past weekend after training with his M-16.  He was prescribed Naproxen and Flexeril and was "some better."  Subsequent records over the next 12 months reflect other complaints but are negative for right shoulder complaints (e.g. anxiety and stress (September 2008) and screening for STD and elevated blood pressure (August 2009)).  

September 2009 STR and Physical Profile forms reflect that the Veteran was not limited in his upper extremities, to include not limited in pushups for the APFT or in upper body weight training; he was limited in the lower extremities and psychiatrically.  However, a September 2009 VA record reflects that the Veteran complained of right upper trapezius pain which had been present for 3-4 years with no known trauma or precipitating event.  

A November 2009 VA clinical record reflects that the Veteran complained of leg, feet, and right shoulder pain for five years, which he contended was due to 8 years of service carrying gear.  The Veteran complained of right neck pain into his right shoulder.  

February 2010 private records from Elite Sports Medicine and Orthopaedic Center reflects that the Veteran had complaints of the right shoulder and right side of the neck.  It was noted that he is very active, coaches football and basketball, and works on cars.  It was further noted that his right shoulder and neck had been bothering him for about a year, and had gotten worse over the past few months.  The Veteran reported that he did not remember a specific event or injury that started the pain.  The impression was mild cervical DDD with annular bulging and uncovertebral hypertrophy combining to produce moderate left C5, moderate right C6, and mild left C6 neural foraminal stenosis.  On examination of his shoulder, he had no deformity or swelling.  There was no tenderness upon palpation over the AC joint or his upper trapezius.  There was no anterior, posterior, or inferior laxity.  His apprehension test as negative.  He had full range of motion with forward flexion, extension, internal rotation, external rotation, and adduction.  He had "a little bit" of soreness over his trapezius with motions behind his back.  His muscle strength was 5/5.  He had a positive impingement sign.  X-rays taken in February 2010 showed no narrowing of his AC joint and a 2+ hook of his acromion.  There were no obvious fractures or loose bodies.  

Subsequent February 2010 private records from Elite Sports Medicine and Orthopaedic Center reflect that the Veteran reported that he had pain which had come on gradually.  He reported pain in his neck for the past year which had been getting worse.  The pain was noted to be an aching pain on the right side of his neck and shoulder.  The Veteran stated that the pain radiates into the right upper trapezius region and radiation to the level of the deltoid.  It was again noted that the Veteran recalled no specific injury.  

A March 2010 record reflects an assessment of "cervicalgia- neck pain." 

In an April 2010 statement, the Veteran alleged that his "shoulder injury occurred [sic] over a period of 15 years in the military from PT and weapons training, [carrying rucksack and rifle].  Also firing the weapon keeping the stock in [his] right [shoulder] when firing."

An August 2010 VA examination report reflects that the Veteran reported ongoing right shoulder pain even before he joined the army and it was aggravated in 2003 when he joined the army.  No opinion was provided.  The radiology record reflects no significant bony or soft tissue abnormalities and a normal right shoulder. 

A June 2012 VA clinical record reflects that the Veteran reported right shoulder pain with an onset in 2003 with no specific injury/trauma that precipitated pain.  The Veteran attributed the pain from carrying heavy equipment. 

A June 2012 RC Soldier Medical Support Center Medical Validation Brief reflects the finding that there are no line of duty findings for the right shoulder and no medical documentation to support that it occurred in the line of duty.  

An April 2013 VA examination report reflects that the Veteran reported that he developed his right shoulder in the 1990s from rifle and heavy equipment.  An x-ray reflects a normal right shoulder.  The Veteran was diagnosed with right shoulder tendonitis.  No opinion as to etiology was provided.

VA clinical records from 2010 to 2014 reflect that the Veteran had very low levels of Vitamin D, and that "Vitamin D deficiency causes bone, joint, and tendon pain, notably through causing osteomalacia that expands the bone and compresses the sensitive tissues of the periosteum."  

SSA records reflect that the Veteran had a diagnosis of right rotator cuff disease.  The SSA report reflects that a consultative examination by Dr. Lloyd Huang revealed right rotator cuff disease.  Dr. Huang's report is not associated with the claims file.  The Veteran's complete SSA record should be associated with the claims file, to include clinical records.

In sum, the Board finds that the most probative evidence reflects that the Veteran had right shoulder complaints in 2002 related to basketball and his private employment, and the onset of chronic complaints no earlier than 2007.  The Board finds that a VA opinion may be useful to the Board in adjudicating the Veteran's claim.  The clinician need not consider the Veteran's reports that he had chronic pain since 2003 because the Board finds that this is not supported by the evidence of record and is less than credible given the record.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) records and attempt to obtain all SSA records used in making an SSA decision, to include clinical records.  Associate all records with the claims file.

2.  Thereafter, obtain a VA clinical opinion from an orthopedist.  The clinician should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a right shoulder disability causally related to, or aggravated by, service.  The clinician should consider the entire claims file, to include the following: a.) the earliest clinical evidence of right shoulder pain is in July 2002, which notes pain for four months after a basketball injury; b.) an August 2002 private record which reflects that the Veteran worked at UPS and does "a lot of lifting" and should refrain from overhead lifting for a while; c.) the lack of clinical complaints during from 2003 to 2007; d.) the October and December 2007 service records which note that the Veteran reported shoulder complaints; e.) the August 2008 DA Form 2173 and private records which reflect that the Veteran reported a prior right shoulder disability aggravated by weapons firing; f.) 2009 VA records which reflect complaints of right upper trapezius pain for several years; g.) 2010 Elite Sports Medicine and Orthopaedic Center records which reflect that the Veteran was very active, coaches sports, and works on cars and that he had complaints of the right shoulder and right side of the neck approximately one year with an impression of cervical DDD; h) August 2010 VA examination and radiology records; i.) April 2013 VA examination and radiology records; and j.) 2010 to 2014 VA records which reflect the Veteran's Vitamin D deficiency.  

The clinician should discuss the type and location of the Veteran's complaints over the years as it may relate to his civilian occupation (UPS with lots of lifting) and hobby of working on cars, and his military service with occasional weapons training and an MOS of rifleman in initial training and motor transport operator from 2003-2004.  

The clinician should also discuss whether a pre-service injury (as noted in 2002) was chronically worsened, beyond its natural progression, by service, and if so, what actions in service.  A temporary flare-up is not chronic worsening. 

The clinician need not consider the Veteran's reports that he had chronic pain since 2003 because the Board finds that this is not supported by the evidence of record and is less than credible given the record.

If the clinician cannot render an adequate opinion without an examination, the Veteran should be scheduled for such. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond. The case should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




